PER CURIAM
Wife appeals a decree of dissolution, challenging several of its provisions. On de novo review we affirm the decree with the exception of paragraph 7, which provides:
“Petitioner [husband] shall have a judgment against Respondent [wife] for delinquent mortgage payments in the sum of $1,135.00.”
Husband concedes that the proper amount of the judgment is $900.
Paragraph 7 of the decree is modified by reduction of the judgment to $900; otherwise the decree is affirmed. No costs to either party.